NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                ______________________

            DONALD W. ANDREWS, JR.,
                Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5113
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0856, Chief Judge Emily C. Hewitt.
                 ______________________

              Decided: January 10, 2014
               ______________________

    DONALD W. ANDREWS, JR., of Petersburg, Virginia,
pro se.

    SHELLEY D. WEGER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
MARTIN F. HOCKEY, JR., Assistant Director.
                ______________________
   Before LOURIE, BRYSON, and REYNA, Circuit Judges.
PER CURIAM.
    Donald W. Andrews, Jr. (“Andrews”) appeals from the
decision of the United States Court of Federal Claims (the
“Claims Court”) dismissing his complaint for lack of
jurisdiction. Andrews v. United States, No. 12-856 C (Fed.
Cl. May 9, 2013) (“Opinion”). Because the Claims Court
did not err in dismissing Andrews’ complaint, we affirm.
                      BACKGROUND
     Andrews enlisted in the United States Navy on or
about January 4, 1996. As a result of his enlistment,
Andrews was entitled to 36 months of education benefits,
which he began using in August 2003. Opinion at 2. In
2004, the Department of Veterans Affairs (“VA”) notified
Andrews that he was incorrectly enrolled in graduate
level courses for five months, rather than undergraduate,
and required Andrews to repay the education benefits
that he received while incorrectly enrolled in graduate
level courses. Id. The VA also agreed that his benefits
would be adjusted so that the five-month period would not
count against his 36-month allotment of benefits. Id. at
2–3. In 2008, Andrews enrolled in law school. In 2010,
the VA sent him a statement indicating that his benefits
would be exhausted on April 17, 2011—an end date that
failed to reflect that the five months would not count
against his 36-month allotment. Id. at 3.
    Andrews filed a Notice of Disagreement at the VA
Saint Louis Regional Office. The regional office issued a
Statement of the Case explaining that he failed to file his
notice within the requisite one-year limitations period.
    Andrews then filed suit in the Claims Court alleging
that the government breached an express contract by
depriving him of five months of education benefits. Id. at
3–4. The court identified Andrews’ enlistment agreement
ANDREWS   v. US                                            3



as the agreement that he appeared to allege as an express
contract with the government for education benefits
under the G.I. Bill, 38 U.S.C. § 3011 et seq. Id. at 4. The
court dismissed Andrews’ Complaint, holding that he
failed to identify the requisite money-mandating source to
establish Tucker Act jurisdiction. Id. at 5. According to
the court, military enlistment agreements are not con-
tracts enforceable under the Tucker Act. Id. In addition,
the court determined that although Andrews character-
ized his claim as one for breach of contract, his complaint
actually sought to challenge a decision of the VA concern-
ing veterans’ benefits, which did not fall within the court’s
jurisdiction. Id. at 5–6.
   Andrews appealed to this court. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    Whether the Claims Court possesses jurisdiction over
a claim is a question of law subject to de novo review.
Western Co. v. United States, 323 F.3d 1024, 1029 (Fed.
Cir. 2003).
    Andrews argues that the Claims Court erred in rely-
ing on the enlistment contract, arguing that the separate-
ly signed G.I. Bill Statement of Understanding was
instead the proper basis for his claim under the Tucker
Act. The government responds that military rights to
compensation do not arise by a contract enforceable under
the Tucker Act, and, alternatively, that the Claims Court
was without jurisdiction because Andrews was challeng-
ing a VA decision concerning entitlement to veterans’
benefits.
    We agree with the government. The Tucker Act, 28
U.S.C. § 1491, limits the jurisdiction of the Claims Court
to claims for money damages against the United States
based on sources of substantive law that “can fairly be
interpreted as mandating compensation by the Federal
4                                             ANDREWS   v. US



Government.” United States v. Navajo Nation, 556 U.S.
287, 290 (2009) (internal quotation marks omitted). Here,
the Claims Court properly determined that the alleged
breach of contract was not tied to a money-mandating
contract, statute or provision of law, leaving the Claims
Court with no jurisdiction to hear Andrews’ claims.
    Andrews’ reliance on his signed enlistment agreement
and G.I. Bill Statement of Understanding as enforceable
contracts to establish jurisdiction is misplaced because
neither provides jurisdiction under the Tucker Act. See
Bell v. United States, 366 U.S. 393, 401 (1961)
(“[C]ommon-law rules governing private contracts have no
place in the area of military pay. A soldier’s entitlement
to pay is dependent upon statutory right.”); Schism v.
United States, 316 F.3d 1259, 1276–77 (Fed. Cir. 2002)
(en banc) (“[T]he plaintiffs’ claim for breach of an implied-
in-fact contract for retirement health benefits is defeated
by the principle that statutes govern entitlement to these
benefits, not any contracts between the recruit and the
government.”). Enlistment agreements are not contracts
enforceable under the Tucker Act. Chu v. United States,
773 F.2d 1226, 1229 (Fed. Cir. 1985). Therefore, Andrews
has failed to identify an independent money-mandating
source and consequently has no proper basis for alleging a
contract claim within the Claims Court’s Tucker Act
jurisdiction. Accordingly, we conclude that the Claims
Court properly dismissed Andrews’ claim for lack of
jurisdiction.
    We have considered Andrews’ remaining arguments
and conclude that they are without merit. We have also
considered Andrews’ request for oral argument. In declin-
ing that request we note that there is no statutory or
constitutional right to argue an appeal orally. However,
all appeals are considered carefully, whether orally ar-
gued or submitted on the briefs. To the extent Andrews is
challenging the VA’s decision, the challenge should have
ANDREWS   v. US                                         5



been brought before the Board of Veterans’ Appeals. For
the foregoing reasons, the decision of the Claims Court is
                      AFFIRMED
                         COSTS
   No costs.